Case 8:18-cr-00157-TDC Document 211-2 Filed 06/14/19 Page 1 of 33




                  EXHIBIT B
                Case 8:18-cr-00157-TDC Document 211-2 Filed 06/14/19 Page 2 of 33



From:                Barry Pollack <barryjpollack@gmail.com>
Sent:                Thursday, June 13, 2019 11:19 AM
To:                  Ettinger, Jessica
Subject:             Fwd: FW: Indictment and Advice of Rights
Attachments:         ATT00001.htm; BlankAdviceOfRightsHebrew.doc; Herzog Indictment 19cr77 (redacted)_pdf;
                     ATT00002.htm




‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐
From: Zvi Gabbay <zgabbay@barlaw.co.il>
Date: Thu, Jun 13, 2019 at 11:17 AM
Subject: FW: Indictment and Advice of Rights
To: Barry Pollack (barryjpollack@gmail.com) <barryjpollack@gmail.com>




                 Zvi Gabbay
                 Partner
                 T +972 3 6400600 | M +972 50 6215300
                 Website

                 Barnea Jaffa Lande & Co Law Offices
                 Information in this message is confidential and subject to attorney‐client privilege. If you are not the intended
                 recipient of this message, please notify us immediately and delete the message from your system. Thank you.



From: Van Dyck, Henry [mailto:Henry.Van.Dyck@usdoj.gov]
Sent: Thursday, June 13, 2019 5:12 PM
To: Zvi Gabbay <zgabbay@barlaw.co.il>
Cc: Cottingham, Caitlin (CRM) <Caitlin.Cottingham@usdoj.gov>; Atkinson, Lawrence (CRM)
<Lawrence.Atkinson2@usdoj.gov>
Subject: Fwd: Indictment and Advice of Rights



Zvi ‐ attached is the unsealed indictment charging your client. In addition we have attached an advice of rights form in
Hebrew which advises your client of his rights under United States law which we are sending to you so that your client
may make a fully informed decision with respect to the potential upcoming deposition.




                                                                 1
                Case 8:18-cr-00157-TDC Document 211-2 Filed 06/14/19 Page 3 of 33

Begin forwarded message:

From: "Cottingham, Caitlin (CRM)" <Caitlin.Cottingham@CRM.USDOJ.GOV>
To: "Van Dyck, Henry" <Henry.VanDyck@CRM.USDOJ.GOV>
Subject: Indictment and Advice of Rights




Caitlin R. Cottingham

Trial Attorney, Fraud Section

Criminal Division, United States Department of Justice

1400 New York Avenue, NW

Washington, DC 20530

(202) 616‐5575 (office) | (202) 531‐8732 (cell)

caitlin.cottingham@usdoj.gov




______________________________________________________________________
This email has been scanned by the Symantec Email Security.cloud service.
For more information please visit http://www.symanteccloud.com
______________________________________________________________________




                                                         2
Case 8:18-cr-00157-TDC Document 211-2 Filed 06/14/19 Page 4 of 33
           ‫‪Case 8:18-cr-00157-TDC Document 211-2 Filed 06/14/19 Page 5 of 33‬‬
 ‫)‪FD-395.29 (Rev. 11-5-2002‬‬
‫)‪(Hebrew‬‬


                              ‫האמריקאית הפדרלית הבולשת ]‪[FBI‬‬

                                       ‫עצת זכויות‬

                                             ‫מיקום‬

                                                           ‫מקום‪Place:_______________:‬‬

                                                          ‫תאריך‪Date:_______________:‬‬

                                                          ‫שעה‪Time:________________:‬‬

                                            ‫זכויותיך‬

                                     ‫לפני שאנו שואלים אותך כל שאלה שהיא‪ ,‬עליך להבין את זכויותיך‪.‬‬
                                                                                     ‫זכותך לשתוק‪.‬‬
                                                 ‫כל מה שאת‪/‬ה תאמר‪/‬י יכול לשמש נגדך בבית‪-‬משפט‪.‬‬
                     ‫זוהי זכותך לדבר עם עורך‪-‬דין לצורך ייעוץ לפני שאנו שואלים אותך כל שאלה שהיא‪.‬‬
                                     ‫זוהי זכותך שיהיה עורך‪-‬דין איתך בזמן שאנו שואלים אותך שאלות‪.‬‬
‫אם אינך יכול‪/‬ה להרשות לעצמך מבחינה כספית לקחת עורך‪-‬דין‪ ,‬עורך‪-‬דין ימונה בשבילך לפני שאנו שואלים‬
                                                                ‫אותך כל שאלה שהיא‪ ,‬אם רצונך בכך‪.‬‬
       ‫אם את‪/‬ה תחליט‪/‬י לענות לשאלות עכשיו‪ ,‬ללא נוכחות עורך‪-‬דין‪ ,‬זוהי זכותך להפסיק לענות בכל עת‪.‬‬

                                            ‫הסכמה‬

 ‫קראתי את ההצהרה הזאת על זכויותי ואני מבין מה הן זכויותי‪ .‬כעת אני מוכן לענות על שאלות ללא נוכחות‬
                                                                                         ‫עורך‪-‬דין‪.‬‬

                                                              ‫חתום‪Signed:_______________:‬‬
                                             ‫עדות‬

‫עד‪Witness: _______________:‬‬

‫עד‪Witness: _______________:‬‬

‫שעה‪Time: __________________:‬‬
Case 8:18-cr-00157-TDC Document 211-2 Filed 06/14/19 Page 6 of 33
           Case 8:18-cr-00157-TDC Document 211-2 Filed 06/14/19 Page 7 of 33



From:           Administrator <postmaster@robbinsrussell.com>
Sent:           Thursday, June 13, 2019 11:19 AM
To:             Ettinger; Ettinger, Jessica
Subject:        Herzog Indictment 19cr77 (redacted)_pdf



                                     Linked Attachment Download

            The following attachment was removed from the associated email message. You
           may download the attachment, if you are sure that it is safe to do so, by clicking the
                                  Click Here to Download link below.


                                                File Name
                               Herzog Indictment 19cr77 (redacted).pdf
                                                 File Size
                                             12280303 Bytes
                                         Click Here to Download


              This attachment file has passed various security checks, but this does NOT
            guarantee that the file is safe. You should only download the attachment if you
                                       know and trust the sender.

                 Attachment downloads are monitored and audited for security reasons.




                                                     1
Case 8:18-cr-00157-TDC Document 211-2 Filed 06/14/19 Page 8 of 33
Case 8:18-cr-00157-TDC
  Case 8:19-cr-00077-PX Document
                         Document211-2  Filed
                                  18 Filed    06/14/19Page
                                            06/12/19    Page 9 of
                                                           1 of 2533
Case 8:18-cr-00157-TDC
  Case  8:19-cr-00077-PX Document
                          Document211-2 Filed
                                   18 Filed   06/14/19Page
                                            06/12/19   Page2 10 of 33
                                                             of 25
Case 8:18-cr-00157-TDC
  Case  8:19-cr-00077-PX Document
                          Document211-2 Filed
                                   18 Filed   06/14/19Page
                                            06/12/19   Page3 11 of 33
                                                             of 25
Case 8:18-cr-00157-TDC
  Case  8:19-cr-00077-PX Document
                          Document211-2 Filed
                                   18 Filed   06/14/19Page
                                            06/12/19   Page4 12 of 33
                                                             of 25
Case 8:18-cr-00157-TDC
  Case  8:19-cr-00077-PX Document
                          Document211-2 Filed
                                   18 Filed   06/14/19Page
                                            06/12/19   Page5 13 of 33
                                                             of 25
Case 8:18-cr-00157-TDC
  Case  8:19-cr-00077-PX Document
                          Document211-2 Filed
                                   18 Filed   06/14/19Page
                                            06/12/19   Page6 14 of 33
                                                             of 25
Case 8:18-cr-00157-TDC
  Case  8:19-cr-00077-PX Document
                          Document211-2 Filed
                                   18 Filed   06/14/19Page
                                            06/12/19   Page7 15 of 33
                                                             of 25
Case 8:18-cr-00157-TDC
  Case  8:19-cr-00077-PX Document
                          Document211-2 Filed
                                   18 Filed   06/14/19Page
                                            06/12/19   Page8 16 of 33
                                                             of 25
Case 8:18-cr-00157-TDC
  Case  8:19-cr-00077-PX Document
                          Document211-2 Filed
                                   18 Filed   06/14/19Page
                                            06/12/19   Page9 17 of 33
                                                             of 25
Case 8:18-cr-00157-TDC
  Case 8:19-cr-00077-PX Document
                         Document211-2  Filed
                                  18 Filed    06/14/19Page
                                            06/12/19    Page
                                                           1018
                                                              of of
                                                                 2533
Case 8:18-cr-00157-TDC
  Case 8:19-cr-00077-PX Document
                         Document211-2  Filed
                                  18 Filed    06/14/19Page
                                            06/12/19    Page
                                                           1119
                                                              of of
                                                                 2533
Case 8:18-cr-00157-TDC
  Case 8:19-cr-00077-PX Document
                         Document211-2  Filed
                                  18 Filed    06/14/19Page
                                            06/12/19    Page
                                                           1220
                                                              of of
                                                                 2533
Case 8:18-cr-00157-TDC
  Case 8:19-cr-00077-PX Document
                         Document211-2  Filed
                                  18 Filed    06/14/19Page
                                            06/12/19    Page
                                                           1321
                                                              of of
                                                                 2533
Case 8:18-cr-00157-TDC
  Case 8:19-cr-00077-PX Document
                         Document211-2  Filed
                                  18 Filed    06/14/19Page
                                            06/12/19    Page
                                                           1422
                                                              of of
                                                                 2533
Case 8:18-cr-00157-TDC
  Case 8:19-cr-00077-PX Document
                         Document211-2  Filed
                                  18 Filed    06/14/19Page
                                            06/12/19    Page
                                                           1523
                                                              of of
                                                                 2533
Case 8:18-cr-00157-TDC
  Case 8:19-cr-00077-PX Document
                         Document211-2  Filed
                                  18 Filed    06/14/19Page
                                            06/12/19    Page
                                                           1624
                                                              of of
                                                                 2533
Case 8:18-cr-00157-TDC
  Case 8:19-cr-00077-PX Document
                         Document211-2  Filed
                                  18 Filed    06/14/19Page
                                            06/12/19    Page
                                                           1725
                                                              of of
                                                                 2533
Case 8:18-cr-00157-TDC
  Case 8:19-cr-00077-PX Document
                         Document211-2  Filed
                                  18 Filed    06/14/19Page
                                            06/12/19    Page
                                                           1826
                                                              of of
                                                                 2533
Case 8:18-cr-00157-TDC
  Case 8:19-cr-00077-PX Document
                         Document211-2  Filed
                                  18 Filed    06/14/19Page
                                            06/12/19    Page
                                                           1927
                                                              of of
                                                                 2533
Case 8:18-cr-00157-TDC
  Case 8:19-cr-00077-PX Document
                         Document211-2  Filed
                                  18 Filed    06/14/19Page
                                            06/12/19    Page
                                                           2028
                                                              of of
                                                                 2533
Case 8:18-cr-00157-TDC
  Case 8:19-cr-00077-PX Document
                         Document211-2  Filed
                                  18 Filed    06/14/19Page
                                            06/12/19    Page
                                                           2129
                                                              of of
                                                                 2533
Case 8:18-cr-00157-TDC
  Case 8:19-cr-00077-PX Document
                         Document211-2  Filed
                                  18 Filed    06/14/19Page
                                            06/12/19    Page
                                                           2230
                                                              of of
                                                                 2533
Case 8:18-cr-00157-TDC
  Case 8:19-cr-00077-PX Document
                         Document211-2  Filed
                                  18 Filed    06/14/19Page
                                            06/12/19    Page
                                                           2331
                                                              of of
                                                                 2533
Case 8:18-cr-00157-TDC
  Case 8:19-cr-00077-PX Document
                         Document211-2  Filed
                                  18 Filed    06/14/19Page
                                            06/12/19    Page
                                                           2432
                                                              of of
                                                                 2533
Case 8:18-cr-00157-TDC
  Case 8:19-cr-00077-PX Document
                         Document211-2  Filed
                                  18 Filed    06/14/19Page
                                            06/12/19    Page
                                                           2533
                                                              of of
                                                                 2533
